Citation Nr: 1314123	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  03-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than December 9, 2004, for the grant of total disability based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970.  In May 2010, the Veteran passed away.  In June 2010, the appellant (his surviving spouse) submitted a request for substitution to continue the Veteran's appeal pursuant to the newly-enacted Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C.A. § 5121A  allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id.; 38 U.S.C.A. § 5121A (West 2002). 

In April 2012, the RO determined that the appellant could properly be substituted as the claimant in the pending appeal, for accrued benefits purposes.  Thus, this is a case governed by 38 U.S.C.A. § 5121A  as to a party substituted for the deceased service person.  The Director of the VA's Compensation and Pension Service issued in August 2010 a Fast Letter, providing guidance on processing claims involving substitution of parties and noting specifically that, unlike accrued benefits claims, where an eligible party is substituted, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  See Fast Letter 10-30 (Aug. 10, 2010).  In addition, VA has published a proposed new regulation, 38 C.F.R. § 3.1010, to address the issue further.  See 76 Fed. Reg. 8666 -8674 (Feb. 15, 2011).

In September 2012, the Board remanded this matter for additional actions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

For purposes of assigning an effective date, the award of a TDIU is an award of increased disability compensation.  Wood v. Derwinski, 1 Vet. App. 367, 369   (1991). 

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o) (2012); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

In a March 2013 brief, the appellant's representative asserted that that for the period prior to December 9, 2004, the Veteran's disability picture warranted extra scheduler consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b). 
Procedurally, the Board notes that the record reflects that the RO accepted a May 2003 statement by the Veteran as a claim for a TDIU, which was denied in a July 2003 rating decision.  In February 2004, the Veteran perfected an appeal of the denial of a TDIU.  The claim for a TDIU was at issue in several prior remands, to include in March 2005, October 2006, March 2008, and in February 2010.  In a February 2012 rating decision, the RO granted a TDIU, effective December 9, 2004 to May 2010.  

The appellant disagreed with the effective date and seeks entitlement to a TDIU prior to December 9, 2004.   As the appellant has been substituted as a claimant in this appeal, additional development may be undertaken.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  38 C.F.R. §3.340.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

However, in exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

Prior to December 9, 2004, the Veteran was service connected for residuals of back sprain, with degenerative disk disease, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined rating prior to December 9, 2004, was 50 percent; hence, he did not meet the schedular criteria for a TDIU.  Nevertheless, he might have alternatively established his entitlement to this benefit prior to December 9, 2004, on an extra-schedular basis pursuant to the alternative provisions of 38 C.F.R. § 4.16(b) , provided that it is shown he was precluded from obtaining and maintaining substantially gainful employment, even prior to that date, solely due to his service-connected disabilities.

The evidence includes a September 2003 letter from the Veteran's prior employer noting that the Veteran was employed through 2001 as an independent truck driver. A January 2004 letter from H & F Trucking, in which it was reported that the Veteran had to stop driving because of back problems which rendered him a high and unacceptable risk.  In the Veteran's February 2004 substantive appeal, he asserted that he was unable to work at any job.  He could not lift, push, pull, walk, or sit without pain.  Sometimes the pain took him to the floor.  He stated that he had tried to obtain employment but was told "that he was an insurance nightmare".  In the Veteran's application for Social Security Administration (SSA) disability benefits, the Veteran reported that he had been employed with various trucking companies since 1975 as a truck driver.   Due to his spine disorder he had weakness and numbness in both arms and legs and was unable to sit or stand for any period of time.  He was unable to lift anything and had constant pain.  The Veteran reported that the higher grad of school he completed was 10th grade and that he had not completed any special job training, trade or vocational school.  An April 2004 VA examination report reflects that the Veteran was diagnosed with chronic lumbosacral strain with radiculopathy.  Repetitive movement caused pain to radiate into the right leg.  A June 2005 SSA decision determined that since February 2002, the Veteran was disabled with a primary diagnosis of disorders of the spine.  In a November 2007 letter, a VA physician stated that the Veteran had been disabled and unable to work since 2002 and that the Veteran had known chronic low back pain/disc bulging and degeneration.  
In light of the evidence of record, the Board finds that there is a possibility that the Veteran might have been unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, prior to December 9, 2004, and therefore consideration of this TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b). 

The Board realizes it cannot assign an extra-schedular evaluation in the first instance under § 4.16(b).   See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although Floyd and Bagwell only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570  1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  That is, although the Board may not award benefits under § 4.16(b) in the first instance, it may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation and Pension Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the appropriate official has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits. 

In fact, the U.S. Court of Appeals for Veterans Claims has held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating under § 4.16(b) once the Director of C & P determines that an extra-schedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.   See also Floyd, 9 Vet. App. at 96-97.  In the present case, the Director of Compensation and Pension has not yet made this initial determination, so the Board is making the referral. 

Thus, the Board refers the issue of entitlement to an earlier effective date for the grant of a TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b). 

Prior to referral, the Board finds that a medical opinion on the impact of the Veteran's service-connected disabilities on his ability to obtain and follow substantially gainful employment for the period prior to December 9, 2004, is appropriate to decide the issue on appeal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  See also Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008) (wherein the Court determined that in claims for earlier effective dates, VA may need to obtain a " retrospective medical opinion " to determine the severity of a disability(ies) decades prior).  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to an appropriate VA medical doctor for a retrospective opinion of the severity of the Veteran's service-connected disabilities for the period prior to December 9, 2004.  After reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the service-connected disabilities alone precluded the Veteran from gainful employment during the period prior to December 9, 2004.  An explanation for any opinions given should be provided. 

2.  After a medical opinion is obtained, refer the claim for an effective date earlier than December 9, 2004, for a TDIU, for accrued benefit purposes, to the Director of Compensation and Pension Services for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  The Director is to consider all evidence of record prior to December 9, 2004.  

3.  Thereafter, the claim on appeal should be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, and allow an appropriate period of time for response before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

